    Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 1 of 17 PageID #:868




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SUSIE BIGGER, on behalf of herself                    )
Individually, and on behalf of all others             )
similarly situated,                                   )
                                                      )       Case No.: 1:17-cv-7753
                               Plaintiffs,            )
        v.                                            )       Jury Trial Demanded
                                                      )
FACEBOOK, INC.,                                       )       Judge Harry D. Leinenweber
                                                      )
                               Defendant.             )

                 DEFENDANT FACEBOOK, INC.’S OPPOSITION TO
             PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION

        Defendant Facebook, Inc. (“Facebook”), by and through its undersigned attorneys, opposes

Plaintiff’s Motion for Conditional Certification as a Collective Action and Issuance of Notice

Under 29 U.S.C. §216(b) (the “Motion”) as follows:

   I.        INTRODUCTION

        Plaintiff’s Motion should be denied because the Court cannot conditionally certify a

collective of plaintiffs for a nonexistent FLSA claim. As explained in Facebook’s Motion for

Summary Judgment and Supporting Memorandum (“MSJ”) (Dkt. Nos. 48-51), Plaintiff is exempt

under the FLSA’s highly compensated employee (“HCE”) exemption. No other CSMs have

consented to join in this lawsuit, meaning that if Facebook’s MSJ is granted, there is no plaintiff

with any justiciable claim against Facebook, rendering the case moot and depriving the Court of

subject matter jurisdiction. Because Plaintiff’s non-existent claim should not be used as a vehicle

for sending out notice, the applicability of the HCE to Plaintiff’s claim is central to both

Facebook’s MSJ and Plaintiff’s Motion, and the two motions must be decided together.

Alternatively, even if the Court is inclined to grant conditional certification of a particular subset
    Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 2 of 17 PageID #:869




of CSMs, it should exclude CSMs who are not similarly situated to Plaintiff, specifically those

who: (1) entered into mandatory arbitration and collective action waivers with Facebook (and

thereby are contractually prohibited from suing Facebook in Court and participating in this

lawsuit); and (2) made less than $100,000 per year (and are not subject to the same HCE exemption

test as Plaintiff.)

    II.      PROCEDURAL HISTORY AND RELEVANT FACTS

          Plaintiff’s Motion seeks to certify a nationwide class of:

          All present and former employees of Facebook, Inc. (“Facebook” or “Defendant”)
          who were employed as Client Solutions Managers at level IC-3 or IC-4 at any time
          from [THREE YEARS PRECEDING COURT APPROVAL OF NOTICE] through
          the present.

(Dkt. 45, 45-1.) To date, only Plaintiff has consented to join in this lawsuit.

          On August 22, 2018, Facebook filed a Motion for leave to file its Counterclaim (Dkt. 27),

seeking to enforce Mutual Arbitration Agreements entered into by certain putative collective

members. Those Agreements mandate arbitration of disputes between those employees and

Facebook, and preclude those employees from suing Facebook in this Court and from participating

in any collective action. (See Dkt. 27-2 and 27-3; Exhibit 1, Declaration of N. Hickman

(“Hickman Dec.”), and Exhibits A and B thereto.) At the hearing on Facebook’s Motion for Leave,

both the Court and Plaintiff’s counsel agreed that the appropriate time for enforcement of these

agreements was at the conditional certification stage. (Exhibit 2, Transcript of Proceedings before

the Honorable Harry D. Leinenweber, August 30, 2018, at pp. 4:8-5:22 (“8/30/18 Hearing Tr.”).)

          Based on admissions and statements of fact expressed by Plaintiff in her deposition,

Facebook moved for summary judgment with regard to Plaintiff’s claims on November 15, 2018.

(Dkt. 48-52.) Plaintiff’s own admissions establish she was an exempt employee under the FLSA’s

HCE test: she was compensated in an amount well in excess of $100,000 per year and the substance


                                                    2
    Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 3 of 17 PageID #:870




of her work (i.e. learning and assessing client needs, liaising with Facebook’s internal resources

and experts in order to identify or create products to address client needs, and serving as the

ongoing point of contact in troubleshooting and carrying out the client’s advertising campaign on

Facebook’s platform) was directly related to both Facebook’s general business operations as well

as the business operations of Facebook’s clients. In carrying out these duties, Plaintiff exercised

independent judgment and discretion on matters of significance to Facebook and Facebook’s

customers. (See, e.g., Dkt. 51, SOF 18, 23-80; Dkt. 49, pp. 3-20.) Thus, Plaintiff has no live FLSA

claim. No other Facebook CSM has filed a consent to participate in this action.

    III.      CONDITIONAL CERTIFICATION SHOULD BE DENIED AS MOOT

           The Court should deny conditional certification because, as explained in Facebook’s MSJ,

the sole plaintiff in this case is exempt from the FLSA under the HCE exemption and has no cause

of action under the FLSA.1 This renders both her claims and the purported FLSA Section 216(b)

collective action claims moot; it also deprives the Court of subject matter jurisdiction.

           The Supreme Court’s central holding in Genesis Healthcare Corp. v. Symczyk, 569 U.S.

66, 69-74 (2013) – that a potential collective action is no longer justiciable when the lone plaintiff’s

individual claim becomes moot – dooms Plaintiff’s bid for conditional certification here. “Under

Article III, § 2 of the United States Constitution, federal court jurisdiction is limited to ‘actual,

ongoing controversies.’” St. John’s United Church of Christ v. City of Chi., 502 F.3d 616, 626

(7th Cir. 2007) (quoting Honig v. Doe, 484 U.S. 305, 317 (1988)); see also Medlock v. Trs. of Ind.

Univ., 683 F.3d 880, 882 (7th Cir. 2012). The fact that a plaintiff at one point may have been


1
  While the standard for first-stage conditional certification is generally low, the Court must still evaluate
the record to determine whether Plaintiff has presented evidentiary support demonstrating a factual nexus
between her and other potential plaintiffs with respect to a claim that they collectively were victims of the
same violation of law. Howard v. Securitas Security Services, 2009 WL 140126, at *2, *5 (N.D. Ill. Jan.
20, 2009). Plaintiff cannot meet even that low burden because she has suffered no injury, let alone a
common one.
                                                      3
    Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 4 of 17 PageID #:871




entitled to pursue her action makes no difference because “[i]n order to satisfy Article III’s

jurisdictional requirements, ‘the requisite personal interest that must exist at the commencement

of the litigation (standing) must continue throughout its existence (mootness).’” Id. (brackets

omitted) (quoting Arizonans for Official English v. Ariz., 520 U.S. 43, 68 n.22 (1997)). “If an

intervening circumstance deprives the plaintiff of a ‘personal stake in the outcome of the lawsuit,’

at any point, the action can no longer proceed and must be dismissed as moot.” Symczyk, 569 U.S.

at 72 (quoting Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477-78 (1990)).

        In Symczyk, the plaintiff filed an FLSA action on behalf of herself and similarly situated

employees. 569 U.S. at 69-71. The defendants thereafter served the plaintiff with an offer of

judgment that fully satisfied her individual claim, but she did not accept the offer. See id. The

majority opinion assumed, without deciding, that the plaintiff’s claim was mooted by the

unaccepted offer of judgment. See id. at 71-74. The Supreme Court then turned to the main issue

presented—whether the action “remain[ed] justiciable based on the collective-action allegations

in her complaint.” Id. at 73. “In the absence of any claimants opting in,” the Court held, “[the

plaintiff’s] suit became moot when her individual claim became moot, because she lacked any

personal interest in representing others in this action.” Id. The Court further ruled that “the mere

presence of collective-action allegations in the complaint cannot save the suit from mootness once

the individual claim is satisfied.” Id.2

        The same principles of mootness apply to this proposed collective action. As explained in


2
 The Court also rejected the plaintiff’s reliance on Rule 23 cases, noting “Rule 23 actions are fundamentally
different from collective actions under the FLSA.” Id. at 74; see also id. at 75 (explaining that a certified
Rule 23 class “acquires an independent legal status,” whereas the “sole consequence” of FLSA conditional
certification is the sending of notice to employees who must file written consent to become parties);
Cameron–Grant v. Maxim Healthcare Servs., Inc., 347 F.3d 1240, 1249 (11th Cir.2003) (per curiam) (“In
contrast to the Rule 23 plaintiff, a § 216(b) plaintiff has no claim that he is entitled to represent other
plaintiffs.”). The Court therefore determined that “this action was appropriately dismissed as moot.” See
569 U.S. at 74.
                                                     4
    Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 5 of 17 PageID #:872




Facebook’s MSJ (Dkt. Nos. 48-51.5), Plaintiff does not have a justiciable claim under the FLSA’s

more streamlined HCE exemption test because she earned more than $100,000 per year and

customarily and regularly performed at least one administratively exempt duty.                      (Dkt. 49,

Memorandum in Support of Facebook’s MSJ at pp. 3-20.) See 29 C.F.R. § 541.601(a); Zelenika

v. Commonwealth Edison Co., 09-C-2964, 2012 WL 3005375, *12 (N.D.Ill. July 23, 2012). As

explained in detail in Facebook’s MSJ, Plaintiff’s own testimony establishes that she customarily

and regularly engaged in a variety of duties that the Seventh Circuit has repeatedly found to be

administratively exempt, such as advising clients about their use of Facebook’s suite of advertising

products in its ever evolving digital marketing environment, acting as a key liaison between clients

and internal cross-functional partners within Facebook, and other sales promotion activities, in an

effort to help Facebook and its clients grow their respective businesses. (Dkt. 49 at pp. 3-20.) See

Schaefer-LaRose v. Eli Lily & Co., 679 F.3d 560, 574-76 (7th Cir. 2012) (employees whose work

is to support and promote sales were exempt); Blanchar v. Standard Ins. Co., 736 F.3d 753, 757

(7th Cir. 2013)(same); Verkuilen v. MediaBank, LLC, 646 F.3d 979 (7th Cir. 2011) (employee who

acted as intermediary between clients and company’s software developers was exempt).

        Further, and although not required by the HCE exemption given that her duties were

administratively exempt, Plaintiff’s job exemplifies, by the common and legal definitions, the term

“discretion and judgment.”3 29 C.F.R. § 541.202(a). Plaintiff’s activities are precisely the

“problem solving” activities that are critical to Facebook’s economic success4 that courts deem to



3
  Critically, despite her repeated claims that she did not have discretion, Plaintiff testified she believed she
was performing at an IC5 level, a classification which imposes an even higher obligation upon incumbents
to operate autonomously and exercise sound judgment than upon employees in Plaintiff’s IC4 position.
(Dkt. 51, SOF 80.) Plaintiff does not seek to include CSMs above the IC4 level in her proposed class, at
least tacitly acknowledging that CSMs in IC5 roles are properly classified as exempt.
4
  The better Plaintiff analyzed campaign performance data, engaged in troubleshooting, offered solutions,
extracted insights, and translated insights into actionable recommendations and optimization strategies to
                                                       5
    Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 6 of 17 PageID #:873




satisfy the third administrative exemption prong. (Dkt. 49 at pp. 17-20.) See, e.g., Verkuilen, 2010

WL 3003860, at *3 (employee who was primary customer contact for important clients and helped

to resolve their problems exercised discretion with respect to matters of significance.)

        Based on Plaintiff’s own testimony, Facebook is entitled to summary judgment on her

FLSA claim and accordingly she no longer has any personal stake in the outcome of this litigation

or interest in representing others in this action. Symczyk, 569 U.S. at 71-74. There are no other

named or opt-in plaintiffs who have a stake in the litigation or standing to pursue the FLSA claims.

Therefore, “the action can no longer proceed and must be dismissed as moot.” Id. at 72.

        Courts in this jurisdiction and others have reached this same inevitable conclusion that

where summary judgment is warranted on all plaintiffs’ individual claim(s), and there is no other

individual with standing to pursue the claims, conditional certification must be denied as moot.

See Mullins v. Target Corp., No. 09 C 7573, 2011 WL 1399262, at *9 (N.D. Ill. Apr. 13, 2011)

(granting summary judgment and thus denying motion for conditional certification of FLSA claim

as moot); Hollins v. Regency Corp. et al., 144 F. Supp. 3d 990, 993 (N.D. Ill. 2015) aff’d, 867 F.3d

830 (7th Cir. 2017); see also Withrow v. Sedgwick Claims Mgmt. Serv., Inc., 841 F. Supp. 2d 972,

987-88 (S.D.W.Va. 2012) (“Because the court grants the defendant’s Motion for Summary

Judgment as to the FLSA claims for all the plaintiffs, the plaintiffs’ Motion for Conditional

Certification and Court-Authorized Notice Pursuant to Section 216(b) of the FLSA is DENIED

as moot.”) (emphasis in original); Glanville v. Dupar, Inc., No. Civ-A H-08-2537, 2009 WL

3255292, at *12 (S.D.Tex. Sept. 25, 2009) (same).

        Put simply, Plaintiff is exempt from the FLSA as a matter of law under the HCE exemption,

meaning that summary judgment is warranted, and she no longer has standing to pursue an FLSA


help her clients realize more return on their investment, the more her clients were incentivized to invest
even more of their advertising dollars in Facebook. (Dkt. 51, SOF 5, 26, 33, 42, 50, 55, 58, 70.)
                                                    6
    Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 7 of 17 PageID #:874




claim. There are no other opt-in plaintiffs who can represent any putative collective of FLSA

plaintiffs. Symczyk, 569 U.S. at 73-74. Accordingly, there is no viable claim to be conditionally

certified and the instant motion should be denied as moot.

   IV.       EVEN IF THE COLLECTIVE IS CERTIFIED, ITS SCOPE MUST BE LIMITED

         While the FLSA does not define the term “similarly-situated,” nor does it instruct courts

when to exercise their discretion and authorize notice to potential plaintiffs, a majority of federal

courts have adopted a two-step approach to FLSA collective actions. See, e.g., Flores v. Lifeway

Foods, Inc., 289 F.Supp.2d 1042, 1045 (N.D. Ill. 2003); Nunez v. Pizza Nova, Inc., No. 03 C 5928,

2003 WL 23150111, at *1 (N.D. Ill. Dec. 30, 2003). At this first stage, the proponent of conditional

certification must present evidentiary support demonstrating a factual nexus between the plaintiff

and other potential plaintiffs. Howard, 2009 WL 140126, at *2, *5; DeMarco v. Northwestern

Memorial Healthcare, No. 10 C 397, 2011 WL 3510905, at *1 (N.D. Ill. Aug. 10, 2011). The

conditional certification stage is an important step in a putative collective action and it would be a

waste of “time and resources to notify a large and diverse class only to later determine that the

matter should not proceed as a collective action because the class members are not similarly

situated.” Freeman v. Wal-Mart Stores, Inc., 256 F. Supp. 2d 941, 945 (W.D. Ark. 2003). For

those reasons, conditional certification is often denied, in whole or in part, for lack of evidence

binding together the proposed plaintiffs with the claims at issue. See Streeter-Dougan v. Kirkston

Mtg. Lending, LLC, 13-cv-00166, 2013 WL 6174936, at *2 (N.D. Ill. Nov. 21, 2013) (denying

conditional certification); Boyd v. Alutiiq Global Solutions, LLC, 11-cv-0753, 2011 WL 3511085

(N.D. Ill. Aug. 8, 2011) (same).

             A. CSMs With Mandatory Arbitration Agreements Should Not Receive Notice

         Here, Plaintiff is attempting to sidestep the very nature of the test for collective certification

– whether a nexus exists between her and other potential plaintiffs - by including CSMs in her

                                                     7
    Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 8 of 17 PageID #:875




collective who are not potential plaintiffs to this lawsuit. Rather, she seeks to include CSMs who

have agreed to be contractually prohibited both from bringing a lawsuit relating to their

employment against Facebook in this Court and from participating in this (or any other) case as a

collective action. Accordingly, Plaintiff’s motion should be denied with respect to those CSMs

who signed arbitration agreements and collective action waivers with Facebook.

               1. The Arbitration Agreements and Collective Action Waivers Are Enforceable

       More than 252 of the CSMs who Plaintiff seeks to include within her collective executed

Mutual Arbitration Agreements and Class Action Waivers with Facebook. (Ex. 1, Hickman Dec.

Exs. A and B (arbitration agreements).) Therein, the CSMs agreed that they would arbitrate all

claims for “non-payment, incorrect payment, or overpayment of wages ... whether such claims be

pursuant to ... any federal, state, or municipal laws concerning wages, ... failure to pay wages ...

and/or any other claims involving employee compensation issues.” (Id., Ex. A, Ex. B at p. 1.) Of

course, this lawsuit is entirely about an alleged failure to pay wages, and Plaintiff’s instant motion

deals solely with that alleged failure under federal law, the precise subject of the preceding quote

from the Arbitration Agreements signed by CSMs. Moreover, those same Agreements mandate

that all such claims be “brought in the party’s individual capacity, and not as a plaintiff or class

member in any purported class or collective proceeding” either in court or in arbitration. (Id., Ex.

A, at p. 2; see also Ex. B at pp. 2-3.) Again, Plaintiff’s Motion is an undisputed attempt to initiate

a collective action, precisely what the CSMs who entered into these Agreements agreed is

prohibited by these Agreements.

       Federal law embodies a clear policy in favor of arbitration. Perry v. Thomas, 482 U.S. 483,

489 (1987) (arbitration agreements “must be rigorously enforced”). Supreme Court precedent

demonstrates a liberal policy favoring arbitration and mandates that arbitration agreements be

enforced according to their terms. E.g., AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339,
                                                  8
    Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 9 of 17 PageID #:876




344 (2011); see also Stolt-Nielsen S.A. v. Animalfeeds Int’l Corp., 559 U.S. 662, 682 (2010). Any

doubt as to the scope of arbitrable issues ought to be resolved in favor of arbitration. AT&T Techs.,

Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986) (noting that a presumption in favor

of arbitration is particularly applicable when the arbitration agreement is broad in scope).

       Indeed, on May 21, 2018, the United States Supreme Court issued Epic Systems Corp. v.

Lewis, holding that arbitration agreements and collective action waivers are enforceable in the

employment context save for defenses generally applicable to contracts as set forth in the Federal

Arbitration Act (FAA). 138 S. Ct. 1612, 200 L. Ed. 2d 889 (2018). Based on that ruling, and

earlier rulings such as AT&T Mobility LLC v. Concepcion, there is no question that such

agreements are enforceable unless obtained by fraud, duress, or are otherwise unconscionable.5

563 U.S. 333 (2011) (class action waivers contained within arbitration agreements are enforceable

under the FAA, which preempts state law that attempts to erect barriers to their enforcement).

       Whether the parties entered into a valid contract to arbitrate is a simple question of contract

law, R.J. O’Brien & Assocs., Inc. v. Pipkin, 64 F.3d 257. 260 (7th Cir. 1995), requiring courts to

apply ordinary state-law principles of contract formation. Gibson v. Neighborhood Health Clinics,

Inc., 121 F.3d 1126, 1130 (7th Cir.1997). All Facebook must show is that (1) there is a valid and

enforceable agreement to arbitrate, and (2) the claims presented fall within the agreement’s scope.

See Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002); Security Ins. Co. of Hartford

v. Midwest Indem. Corp., No. 98 C 1357, 1999 WL 39544, *2 (N.D. Ill. Jan. 20, 1999).

       The Agreements here easily satisfy those requirements. Facebook presented these

agreements to the subject CSMs, constituting an offer. The CSMs accepted the offer by signing



5
  These defenses are necessarily individualized such that any CSMs who would seek to avoid their
Agreement would require single mini-trials on that issue, thereby further complicating this case and
demonstrating that they are not similarly situated to Plaintiff.
                                                 9
   Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 10 of 17 PageID #:877




their agreements and by working for Facebook. The necessary consideration was provided both

by the CSMs’ continued employment and by the mutuality of promises in the Agreements. E.g.,

Corbett v. DRH Cambridge Homes, Inc., No. 04 C 3344, 2005 WL 1838456, at *2 (N.D. Ill. July

26, 2005) (citing Michalski v. Circuit City Stores, Inc., 177 F.3d 634, 637 (7th Cir. 1999)). The

Agreements clearly evince the intent to include employment-related claims, and specifically wage

and hour claims, to binding arbitration, clearly stating that all “claims for non-payment, incorrect

payment, or overpayment of wages … whether such claims be pursuant to … any federal, state, or

municipal laws concerning wages, … failure to pay wages … and/or any other claims involving

employee compensation issues” are subject to arbitration. (Ex. 1, Hickman Dec., Exs. A and B).

Accordingly, they are enforceable as a bar to participation in this case.

               2. As the Court Stated in its August 30, 2018 ruling, This Issue Can and Should
                  be Decided at this Conditional Certification Stage

       In light of Epic, and in an attempt to address this very issue early in the case to avoid

unnecessary motions, Facebook filed its Motion for Leave to Amend to add a counterclaim for a

Declaratory Relief finding that the Agreements are enforceable under Epic. When Plaintiff

opposed, the Court and Plaintiff’s counsel agreed that the proper time to determine this issue was

at the conditional certification stage. At the hearing on Facebook’s Motion, Facebook indicated

that the purpose of seeking this relief was to prevent notice issuing to individuals who were

precluded from participating in this case by virtue of their Agreements with Facebook. (Ex. 2,

8/30/18 Hearing Tr. at 4:8-10.) The Court explained his view that the appropriate vehicle was to

object to Plaintiff’s proposed notice. (Id. at 4:11-12.) Plaintiff’s counsel agreed, stating “Your

Honor, I do believe that issue will play out in briefing on conditional certification of the class, and

that’s why – that’s the basis of our objection here.” (Id. at 4:15-18.) The Court explicitly agreed,




                                                  10
    Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 11 of 17 PageID #:878




instructing “you just object to her class, and I’ll rule on it.” (Id. at 4:21-22.)6

        Facebook is doing exactly what this Court asked it to do – raising the issue now in response

to Plaintiff’s proposed notice. And it should be decided now. CSMs who agreed not to sue

Facebook in this Court, or in a collective action cannot participate in this case. They are not

“potential plaintiffs” by virtue of their own contractual agreements with Facebook. Both Plaintiff’s

counsel and this Court have recognized that this is a “gateway” issue fundamental to conditional

certification and should be determined at this stage.

        Whether a binding arbitration agreement exists that would preclude a potential party from

bringing suit in court is a gateway issue that must be determined as early as possible. See, e.g.,

Oxford Health Plans LLC v. Sutter, 569 U.S. 564, 570 n. 2 (2013). To certify the collective as

defined by Plaintiff to include CSMs who are legally prohibited from participating in this case runs

afoul of not only that idea but the very nature and purpose of certification under the FLSA, which

is to streamline litigation and avoid the unnecessary expenditure of time and resources. As is noted

repeatedly by federal courts, when determining conditional certification, courts should remain

mindful of their “responsibility to refrain from stirring up unwarranted litigation.” E.g., Lentz v.

Spanky’s Rest., Inc., 491 F. Supp. 2d 663, 669 (N.D. Tex. 2007).7

        This is precisely what Plaintiff is asking this Court to do by attempting to send notice to a

substantial number of individuals who cannot take part in this case.8 There is no reason to allow


6
  Plaintiff objected to Facebook’s counterclaim arguing that it did not have standing because Plaintiff did
not sign an Arbitration Agreement. Plaintiff’s argument makes Facebook’s point: she is not similarly
situated to CSM’s who have signed arbitration agreements because they have precluded themselves from
participating in this case, and that is a threshold issue that should be determined now as a matter of law and,
if not, as a matter of fairness and judicial economy.
7
  See also Lima v. Int’l Catastrophe Sol.’s, Inc., 493 F. Supp. 2d 793, 799-80 (E.D. La. 2007); Mendoza v.
Mo’s Fisherman Exch., Inc., No. ELH-15-1427, 2016 WL 8669955, at *4 (D. Md. Oct. 14, 2016); Morales
v. Rite Rug Co., No. 3:16-cv-00072, 2017 WL 6945344, at *3 (M.D. Tenn. Jan. 23, 2017).
8
  Plaintiff’s proposed notice even states that its purpose is to “instruct you on the procedure for participating
in this suit” and “you may join this suit”. Plaintiff’s Motion Ex. A. However, that is inaccurate since those
                                                       11
   Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 12 of 17 PageID #:879




them to do exactly what the courts cited above were concerned about. This Court would be

authorizing Plaintiff and her counsel to solicit countless people who are barred from participating

in this case, thereby forcing Facebook to bring unnecessary motions before this Court to compel

each of them to individual arbitration even though it can be determined right here and now that

they cannot be parties to this case.

        These CSMs, unlike Plaintiff, signed Arbitration Agreements with collective action

waivers that by their clear terms bar them from joining this lawsuit. (Ex. 1, Hickman Dec., Exs. A

and B.) This Court should decline the invitation to stir up unnecessary motion practice in this case

in the form of motions to compel those CSMs to the arbitrations to which they have already agreed.

Instead, the Court should, as it recognized in August, rule that those CSMs who signed arbitration

agreements are contractually precluded from participating in this collective action and not

similarly situated to Plaintiff and, thus, deny Plaintiff’s Motion with respect to those CSMs.9

            B. CSMs Who Earned Less than $100,000 Are not Similarly Situated to Plaintiff

        Any certified collective should exclude all CSMs who made less than $100,000 per year

because those employees are not covered by the HCE and, thus, are not similarly situated to

Plaintiff. Plaintiff’s claims in this case will hinge on two determinations: (1) did she work more

than 40 hours in a workweek and thus qualify for overtime notwithstanding an exemption and (2)

does an exemption apply. It is this second question which necessarily requires application of a

test for exemption under the FLSA, and thus divides the putative collective she seeks to certify.




CSMs who signed arbitration agreements with collective action waivers cannot participate in this suit at all.
9
  See Hudgins v. Total Quality Logistics, LLC, No. 16 C 7331, 2017 WL 514191, at *4 (N.D. Ill. Feb. 8,
2017) (limiting notice to those potential collective members who had not signed arbitration agreements);
Daugherty v. Encana Oil & Gas (USA), Inc., 838 F. Supp. 2d 1127, 1133 (D. Colo. 2017) (same);
Longnecker v. American Exp. Co., No. 2:14-cv-0069, 2014 WL 4071662, at *7 (D. Az. Aug. 18, 2014)
(same).


                                                     12
   Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 13 of 17 PageID #:880




        The two potential exemption tests at issue are the Administrative Exemption and the HCE.

Under the streamlined HCE test, the “high level of compensation is a strong indicator of an

employee’s exempt status, [which] eliminates the need for a detailed analysis of the employee’s

job duties.” 29 C.F.R. § 541.601(c) (emphasis added). Under that test, an employee is exempt if

she (1) was paid more than $100,000 per year; and (2) customarily and regularly either (a)

performed at least one administratively exempt duty; or (b) exercised discretion in her duties. 29

C.F.R. § 541.601(a); Zelenika, 2012 WL 3005375 at *12. Here, it is undisputed that Plaintiff was

paid more than $100,000 in every year she worked for Facebook. (Dkt. 51, SOF 18.) Thus, the

HCE test applies to Plaintiff. However, for employees who did not make at least $100,000 in

every year as a CSM, a distinct, more detailed test applies: (1) whether the opt-in plaintiffs’

primary duty was the performance of office or non-manual work directly related to the

management or general business operations of the employer or the employer’s customers; AND

(2) whether their primary duty included the exercise of discretion and independent judgment with

respect to matters of significance. 29 C.F.R. § 541.200(a). This is a substantial difference: it

requires the presence of multiple elements; and applies a different standard to the duties test.

        As such, a finder of fact will be required to apply separate legal frameworks to the tests for

putative collective members who made less than $100,000 than the one they must apply to

Plaintiff. That is not the hallmark of being similarly situated as even if the facts were the same for

each person, which they are not, the legal test itself is dissimilar. Accordingly, any collective that

includes Plaintiff should exclude CSMs who are not eligible for the HCE.

   V.      PLAINTIFF’S PROPOSED NOTICE SHOULD BE REVISED

        Should this Court determine that conditional certification is warranted to any degree,

several of Plaintiff’s requests regarding notice to the proposed collective are unwarranted and the

proposed notice is incomplete. First, while Plaintiff’s notice informs potential opt-ins that, by
                                                 13
     Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 14 of 17 PageID #:881




joining the lawsuit, they will be bound by Plaintiff’s agreements with her counsel concerning fees

and costs it does not inform them as to what those agreements are or may be. (Plaintiff’s Ex. A, ¶

V.) For example, it fails to inform potential opt-ins if there are circumstances under which they

may have to bear costs or pay fees to Plaintiff’s counsel. The Notice should disclose any such

details so that potential opt-ins can make an informed choice as to their participation.

        Second, Plaintiff’s request for proposed collective members’ email addresses and email

notice is unnecessarily intrusive and entirely unwarranted. Courts regularly deny such requests

absent some showing of a particular need. See, e.g., Frebes v. Mask Restaurants, LLC, No. 13 C

3473, 2014 WL 1848461, at *7 (N.D. Ill. May 8, 2014) (denying request for telephone numbers

and email addresses of putative class members); Alexander v. Caraustar Indus., Inc., No. 11 C

1007, 2011 WL 2550830, at *3 (N.D. Ill. June 27, 2011) (same); Brand v. Comcast Corp, No. 12

CV 1122, 2012 WL 4482124, at *9 (N.D. Ill. Sept. 26, 2012) (same). There is no reason to stray

from this common practice as direct mail notice is clearly feasible and adequate.

        Third, a reminder notice, which is essentially just a second notice, is (1) unnecessary in

light of the adequacy of direct-mailed notice, (2) unfair to Facebook because it may be seen as the

Court encouraging putative collective members to join this action, and (3) requires additional and

unwarranted cost to an already expensive process. The weight of decisional authority from the

federal courts in this circuit and across the country favors a single notice, and courts routinely deny

requests for “reminder” notices.10


10
  See, e.g., Smallwood v. Ill. Bell Tel. Co., 710 F.Supp.2d 746, 753-54 (N.D. Ill. 2010) (“a reminder is
unnecessary and potentially could be interpreted as encouragement by the Court to join the
lawsuit”)(internal quotation marks omitted); Witteman v. Wisconsin Bell, Inc., No. 09-cv-440, 2010 WL
446033, at *3 (W.D. Wisc. Feb. 2, 2010) (same); Schroeder v. Humana, Inc., No. 12-C-0137, 2012 WL
5931886, at *9 (W.D. Wisc. Nov. 12, 2012); Wlotkowski v. Mich. Bell Tel. Co., 267 F.R.D. 213, 220 (E.D.
Mich. 2010) (same); In re Bank of America Wage & Hour Employment Litig., 286 F.RD. 572, 601 (D. Kan.
2012); Byard v. Verizon W.V., Inc., 287 F.R.D. 365, 373 (N.D. W.V. 2012) (reminder notice was
unnecessary and potentially improper).
                                                  14
     Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 15 of 17 PageID #:882




           Fourth, Plaintiff’s request to post notice in all of Facebook’s locations should be denied

since (1) there is no question that mailed notice is feasible and adequate, and (2) posting notice in

Facebook’s place of business is too intrusive considering the adequacy of mailed notice.11

Accordingly, should the Court choose to grant conditional certification in any respect, the proposed

notice should be revised, notice should only be sent once to putative collective members, notice

should be sent via first class mail, and Plaintiff’s request for email addresses should be denied.

     VI.      CONCLUSION

           Plaintiff’s Motion should be denied, first and foremost, as moot, because Plaintiff is exempt

from the FLSA under the HCE, and there are no consenting opt-in plaintiffs to represent a putative

collective with respect to that claim. Even if the Court determines conditional certification is

appropriate, however, the Motion should be denied as to CSMs who are not similarly situated to

Plaintiff: (1) CSMs who, by virtue of arbitration and class/collective waiver agreements, may not

participate in this lawsuit as a matter of contract; and (2) CSMs who made less than $100,000

annually and, therefore, are not subject to the HCE test. Finally, Plaintiff’s proposed notice is

inappropriate and, to the extent notice is appropriate at all, the Court should modify it in accordance

with the foregoing.

Dated: December 7, 2018

                                                     Respectfully submitted,

                                                     By: /s/ Anneliese Wermuth
                                                            Anneliese Wermuth
                                                            One of the Attorneys for Defendant,
                                                            Facebook, Inc.


11
   See, e.g., Howard, 2009 WL 140126, at *9; Calderon v. Geico Gen. Ins. Co., NO. RWT 10cv1958, 2011
WL 98197, at *8 (D. Md. Jan. 12, 2011) (posting notices would be “unnecessarily intrusive while
concomitantly serving little purpose”); In re Bank of America Wage & Hour Employment Litig., 286 F.RD.
at 601; Wass v. NPC Int’l, Inc., No. 09-2254, 2011 WL 1118774, at *12 (D. Kan. March 28, 2011).
                                                    15
 Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 16 of 17 PageID #:883




 Anneliese Wermuth, ARDC No. 6270970
 Jason E. Barsanti, ARDC No. 6289014
 Jenny R. Goltz, ARDC No. 6290036
 COZEN O’CONNOR
 123 N. Wacker Drive
 Suite 1800
 Chicago, Illinois 60606
 312-474-7900
 312-474-7898
 awermuth@cozen.com
 jbarsanti@cozen.com
 jgoltz@cozen.com
Counsel for Defendant Facebook, Inc.




                                       16
   Case: 1:17-cv-07753 Document #: 54 Filed: 12/07/18 Page 17 of 17 PageID #:884




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Defendant Facebook, Inc.’s Opposition

to Plaintiff’s Motion for Conditional Certifications was electronically filed with the Clerk of Court

using the CM/ECF system and served upon the attorneys shown below by transmittal of a Notice

of Electronic Filing:

                               Ryan F. Stephan
                               James B. Zouras
                               Teresa M. Becvar
                               STEPHAN ZOURAS, LLP
                               100 North Riverside Plaza, Ste. 2150
                               Chicago, IL 60606
                               rstephan@stephanzouras.com
                               jzouras@stephanzouras.com
                               tbecvar@stephanzouras.com

Dated: December 7, 2018

                                              /s/ Anneliese Wermuth
                                              Anneliese Wermuth
